     Case 4:21-cv-00218-DPM-JTR Document 8 Filed 06/15/21 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

TOMMY RADFORD                                                PLAINTIFF
ADC #089900

v.                     No: 4:21-cv-218-DPM-JTR

JARED BYERS, Warden, Maximum Security Unit;
BURKES, Maintenance, Maximum Security Unit;
L. DAVIS, Captain, Maximum Security Unit;
E. LITZSEY, Captain, Maximum Security Unit;
R. CLARK, Lieutenant, Maximum Security Unit;
CLAUDELL, Lieutenant, Maximum Security Unit;
TERRI L. MURRAY, Corporal, Maximum Security Unit;
K. WELLS, Corporal, Maximum Security Unit;
WOODS, CO-1 Officer, Maximum Security Unit;
S. McDOWELL, Sergeant, Maximum Security Unit;
BARTON, CO-1 Officer, Maximum Security Unit;
BREWER, Sergeant, Maximum Security Unit;
JUSTIN SMITH, Lieutenant, Maximum Security Unit;
VERONICA IRBY, Sergeant, MSU;
SHANE OMEALIA, Sergeant, MSU;
JOHN SPEARS, Captain, MSU;
TERRIE BANISTER, Disciplinary Hearing Officer,
MSU; and GOODLOWE, Lieutenant, MSU             DEFENDANTS

                                ORDER
     Motion, Doc. 5, granted. Radford's claims against Omealia and
McDowell are dismissed without prejudice.
Case 4:21-cv-00218-DPM-JTR Document 8 Filed 06/15/21 Page 2 of 2



So Ordered.

                                                   I
                                    D .P. Marshall Jr.
                                    United States District Judge




                              -2-
